REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of accelerating and decelerating control of a towing vehicle.
The prior art of record does not teach or render obvious the following limitations 
“wherein the controller includes a first map and a second map defining gains to be used for correcting the additional deceleration calculated according to a steering speed,Page 2 of 10Application No. 16/953,735 
Application Filing Date: November 20, 2020Docket No. MZD203040wherein both the first and second maps define the gains so that the gain becomes smaller as the accelerator opening increases, the gain of the second map being larger than the gain of the first map, and 
wherein, when the vehicle is not towing, the controller controls the vehicle so that the additional deceleration is corrected based on the gain calculated based on the first map, and when the vehicle is towing, the controller controls the vehicle so that the additional deceleration is corrected based on the gain calculated based on the second map”. 
Thus claims 1-17 and 20 are allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663